Order entered March 20, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01195-CR

                           APRIL SHONTEL FRANKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-89041-2017

                                            ORDER
       Before the Court is appellant’s March 18, 2019 second motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

April 18, 2019. If appellant’s brief is not filed by April 18, 2019, this appeal may be abated for

the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE